Title: To James Madison from Aaron Burr, 27 April 1801
From: Burr, Aaron
To: Madison, James


Dear Sir
N, york 27 Ap. 1801
Joseph Crockett writes to me from Jessamine County in Kentucky that he is a Candidate for the office of Marshall—that he was a Captain in the Virginia line during the late War and that [he] was a Neighbour of, and personally well known to Colonel Jefferson. Having myself no recollection of Captn. Crockett, I can add nothing to the information which he communicates.
I enclose you an extract of a letter which I have received from Col. Stevens of this City. Suggestions of a similar Nature have been made to me by D. Ludlow our Navy-agent.
Tomorrow will commence an interesting and Animated election in this State. We entertain little doubt of a favorable result as to Governor & Members of Assembly. Your friend & st
A; Burr
In communicating Judge Tayler’s recommendation of Mr. Barber, I did not mean to imply any opinion of my own, regarding either the qualifications of the Man or the expediency of the Measure.
 

   
   RC (NjP). Enclosure not found.



   
   Jefferson gave Crockett an interim appointment as U.S. marshal for Kentucky 27 June 1801 and formally nominated him for the post in January 1802 (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:403).



   
   Burr probably referred to Ebenezer Stevens.




   
   John Tayler’s letter to Burr, dated 20 Apr. 1801, supported John Barber as a candidate for the office of U.S. marshal, district of Albany, New York (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:564–65).


